Citation Nr: 9933111	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-10 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a chronic psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1956 to May 
1957.  

This matter arises from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDING OF FACT

There is no competent medical evidence of a nexus or link 
between the veteran's active service and his currently 
diagnosed psychiatric disorder.  


CONCLUSION OF LAW

The veteran's claim for service connection for a chronic 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1999).  The law also provides that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (1999).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of incurrence or aggravation of an 
injury in service.  Second, there must be competent (i.e. 
medical) evidence of a current disability.  Third, there must 
be evidence of a nexus or link between the in-service injury 
or disease and the current disability, as shown throughout 
the medical evidence.  See Epps, supra.  Lay or medical 
evidence, as appropriate, may be used to substantiate the 
service incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 
506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim may be well grounded based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

The Board observes that the veteran's service medical records 
(SMRs) appear to have been destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  Under such circumstances, there is a heightened 
duty to search for medical information from alternative 
sources in order to attempt to reconstruct the SMRs.  See 
Cuevas v. Principi, 3 Vet. App. 543, 548 (1992); Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990).  The Board is also 
under a duty to advise the veteran to obtain other forms of 
evidence, such as lay testimony or lay affidavits supporting 
his contentions.  See Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 
(1992).  

The RO contacted the NPRC, and was advised that the veteran's 
service personnel and service medical records were 
unavailable.  However, the NPRC was able to determine that 
the veteran served on active duty from October 1956 to May 
1957, and was given a general discharge for unsuitability - 
character and behavior disorders.  The RO also attempted to 
obtain court martial, arrest or detention records, or other 
secondary sources of information from the veteran's active 
duty stations, but was unsuccessful in this endeavor.  The 
Board observes that the RO was unsuccessful in obtaining any 
copies of the veteran's SMRs or his service personnel 
records.  The Board further observes that where such records 
are unavailable, "the VA has no duty to seek to obtain that 
which does not exist."  See Counts v. Black, 6 Vet. App. 
473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 
(1993).  

In the absence of the veteran's service medical records, 
after obtaining the necessary authorization, the RO sought to 
obtain copies of contemporaneous clinical and VA medical 
treatment records which the veteran indicated were relevant 
to his claim for service connection for a psychiatric 
disorder.  Contemporaneous clinical and VA treatment records 
dating from December 1982 through December 1997 were 
received.  These records clearly show that the veteran was 
treated for psychiatric disorders including severe 
depression, substance abuse, and suicidal ideation during 
this period.  The earliest documented instance of a 
psychiatric disorder was noted in December 1982, when a 
friend brought the veteran in to an emergency room after a 
failed suicide attempt.  In addition, an inpatient treatment 
record dating from March through May 1997 shows that the 
veteran reported having attempted to overdose on some sort of 
medication during his active service.  However, the records 
fail to include any medical opinion suggesting that the 
veteran's psychiatric problems were incurred during his 
active service or within any applicable presumptive period 
thereafter.  

The Board has reviewed the above-discussed evidence, and 
concludes that the veteran's claim for service connection for 
a chronic psychiatric disorder is not well grounded.  As 
noted, the veteran's SMRs and other military records were 
destroyed by fire or are otherwise unavailable.  The veteran 
has maintained that he was discharged from service after 
attempting to swallow a lethal dose of sleeping pills.  
However, aside from noting the veteran's assertions to that 
effect, his contemporaneous and VA clinical treatment records 
do not contain any medical opinion that his diagnosed 
psychiatric disorders were incurred in service.  The records 
submitted in support of his claim show that he has multiple 
psychiatric problems, but those records fail to include any 
medical opinion establishing the required nexus or link 
between the veteran's active service and his psychiatric 
disorders.  

The Board acknowledges the veteran's statements that he 
attempted to commit suicide in service by ingesting a lethal 
dose of sleeping pills, and that he was summarily discharged 
from service for this attempt.  However, lay statements by 
the veteran that his currently diagnosed psychiatric 
disorder(s) were incurred in his active service do not 
constitute medical evidence.  As a layperson, lacking in 
medical training and expertise, the veteran is not competent 
to address an issue requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  While the Board 
accepts that the veteran currently has a psychiatric disorder 
and that his SMRs are unavailable, he has failed to submit 
any clinical treatment records dated prior to December 1982, 
demonstrating continuity of symptomatology of a psychiatric 
disorder since service or within any presumptive period 
following his discharge from service in 1957.  See 38 C.F.R. 
§ 3.303(b); Savage, supra.  Accordingly, as there is no 
medical evidence to establish the required nexus or link 
between the veteran's currently diagnosed psychiatric 
disorders and his active service, the Board finds that his 
claim is not well grounded.  It must therefore be denied on 
that basis.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for a chronic psychiatric disorder.  The Board has 
not been made aware of any additional relevant evidence which 
could serve to well ground the veteran's claim.  As the duty 
to assist is not triggered here by a well-grounded claim, the 
Board finds that the VA has no obligation to further develop 
the veteran's claim.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). Epps, 
supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  The 
Board also views its discussion as sufficient to inform the 
veteran of the evidence necessary to complete a well-grounded 
claim for service connection for a chronic psychiatric 
disorder.  See Robinette, 8 Vet. App. at 77-78.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a chronic psychiatric disorder is 
denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

